JUDGMENT
THIS CAUSE having been commenced at the instance of the Government of the United States of America against the above-named Respondent for the purpose of ascertaining the sum to be paid by the said Government in respect of the lands and premises hereinafter described, said lands being required for Public Purposes, AND the Registrar of Titles for the United States Naval Station, Tutuila, under the provisions contained in the Ordinance No. 20-1900, to regulate the acquisition of land by the Government of the United States for Public Uses, having given due and proper notice to the Respondent herein, and proceedings before said Registrar having been regularly taken in the premises, whereupon the Registrar of Titles, at the request of parties hereto, did satisfactorily adjust the acceptances and tenders of said parties, and did, on the 15th day of December in the year 1902, A.D., report to this Court, which said Report is now on file, recommending the Government be declared the PROPRIETOR of said lands and premises upon pay*92ment of the sum of $100.00, with interest and costs, IT IS NOW THEREFORE ORDERED AND ADJUDGED as follows; to wit:—
1. That the Government of the United States of America shall pay to the Respondent, Mele Meredith, the sum of One Hundred Dollars ($100), together with interest thereon at the rate of eight per cent (8%) per annum from the 7th day of March, 1901 to the 10th day of December, 1902, amounting to $14.22, and shall pay costs of Attorney, Arbitration, Registrar’s and High Court costs, amounting to $38.00, said sums making a total of $152.22, in consideration of the release of all claims and demand of the said respondent to said lands and premises.
2. That in consideration of the payment of the said sum of $152.22, as aforesaid, the Government of the United States of America be, and the same is hereby declared the PROPRIETOR of ALL THAT PIECE or parcel of land situate in Fagatogo, in the United States Naval Station, and called or known as “Laloifi”, STARTING on the boundary line of land agreed to be surrendered and sold by the Samoan landowners of Fagatogo to the Government of the United States, at a point thereon being the southeastern corner of land called also “Laloifi”, property of the said Government acquired from Taamu, and running along the eastern boundary of said Taamu —Laloifi land bearing 52 degrees 17 minutes, distance 25.5 feet, thence bearing 63 degrees 47 minutes, distance 36 feet, to land “Lelotoa”, property of the said Government; thence following the boundary of said land “Lelotoa”, in a southeasterly direction, bearing 345 degrees, distance 10 feet to said agreed boundary line; thence following said boundary line in a westerly direction, bearing 301 degrees 41 minutes, distance 89 feet, to the point of Starting.
*93The Registrar of Titles is hereby directed to issue a Certificate of Title to said land in favor of said Government in accordance with said Order and Judgment.
GIVEN under my HAND and the SEAL of the Court on this 15th day of December, in the year 1902, A.D.